         Case 1:18-cr-00370-DKC Document 120 Filed 04/10/19 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

United States of America                         *

       v.                                        *        Criminal Case No. DKC 18-0370-2

RONA ZHFANI                               *
                                       ******
                             AMENDED SENTENCING ORDER

       (1)     On or before April 26, 2019, the Probation Officer shall provide the initial draft of

the presentence report to counsel for the Defendant for review with the Defendant. If the

Defendant is in pretrial detention, defense counsel may not provide a copy of the recommendations

section of the presentence report to the Defendant in advance of meeting to review the presentence

report, and may not leave the recommendations section of the presentence report with the

Defendant once the review has taken place. The Probation Officer shall also provide the initial

draft of the presentence report to counsel for the Government.

       (2)     On or before May 2, 2019, counsel shall submit, in writing, to the Probation Officer

and opposing counsel, any objections to any material information, sentencing classifications,

advisory sentencing guideline ranges, or policy statements contained in or omitted from the report.

       (3)     After receiving counsel’s objections, the Probation Officer shall conduct any

necessary further investigation and may require counsel for both parties to meet with the Probation

Officer to discuss unresolved factual and legal issues. The Probation Officer shall make any

revisions to the presentence report deemed proper, and, in the event that any objections made by

counsel remain unresolved, the Probation Officer shall prepare an addendum setting forth those

objections and any comment thereon.

       (4)     On or before May 6, 2019, the Probation Officer shall file the report (and any

revisions and addendum thereto) through CM/ECF.
         Case 1:18-cr-00370-DKC Document 120 Filed 04/10/19 Page 2 of 2


       (5)       If counsel for either party intends to call any witnesses at the sentencing hearing,

counsel shall submit, in writing, to the Court and opposing counsel, on or before

May 9, 2019, a statement containing a statement containing (a) the names of the witnesses, (b) a

synopsis of their anticipated testimony, and (c) an estimate of the anticipated length of the hearing.

       (6)       Sentencing memoranda are not required unless a party intends to request a sentence

outside the advisory guidelines range on the basis of a non-guideline factor. If submitted, they

shall be filed with the Clerk and a copy delivered to chambers on or before

May 9, 2019. Opposing or responding memoranda are not required. If submitted, they shall be

delivered to chambers on or before May 16, 2019. Copies of all memoranda must be sent to the

Probation Officer.

       (7)       Sentencing remains scheduled on Thursday, May 23, 2019 at 2:00 p.m. in

Greenbelt.

       (8)       The presentence report, any revisions, and any proposed findings made by the

Probation Officer in the addendum to the report shall constitute the tentative findings of the Court

under section 6A1.3 of the sentencing guidelines. In resolving disputed issues of fact, the Court

may consider any reliable information presented by the Probation Officer, the Defendant, or the

Government, and the Court may issue its own tentative or final findings at any time before or

during the sentencing hearing.

       (9)       Nothing in this Order requires the disclosure of any portions of the presentence

report that are not disclosable under Federal Rules of Criminal Procedure 32.


April 10, 2019                                                     /s/
                                                       DEBORAH K. CHASANOW
                                                       United States District Judge




                                                  2
